Citation Nr: 1641077	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for sick sinus syndrome with ventricular tachycardia and a residual scar status post pacemaker placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to September 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge also held the record open for a 30-day period following the hearing to allow for the submission of evidence.  Thereafter, the Veteran submitted additional evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

In a February 2014 decision, the Board dismissed the appeal as to the claims for higher initial evaluations for hypertension and a mood disorder and remanded the above claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of the Board hearing transcript.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Veteran was provided a VA examination in October 2014 in response to the February 2014 remand.  Although the examination report was mostly responsive to the Board's prior remand instructions, some medical questions remain, as detailed in the directives below.   Thus, in order to ensure compliance with the prior remand directives, the Board finds that clarification is required.

In addition, the Board instructed the AOJ to determine whether referral of the case to the Director, Compensation Service, was warranted under the note provision to 38 C.F.R. § 4.104, Diagnostic Code 7015.  It does not appear from the content of the January 2015 supplemental statement of the case that such a determination was made.  Thus, the AOJ will have an opportunity to address this issue while the case is on remand.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the current severity and manifestations of the Veteran's service-connected sick sinus syndrome with ventricular tachycardia and a residual scar status post pacemaker placement.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is asked to provide an explanation regarding the following, based on the clinical findings from the October 2014 examination report, as well as review of all pertinent records associated with the claims file:

(1)  Please explain why contemporaneous left ventricular ejection fraction (LVEF) testing was not performed during the October 2014 VA examination.  If such testing is not needed, the examiner should state so in the report and provide the reason(s)for that conclusion.   If the examiner finds that such testing is needed, an examination should be provided.

(2)  Whether the Veteran's current (i.e., post-service, beginning around October 2007) heart disability is most accurately reflected in the criteria for Diagnostic Code 7010 (supraventricular arrhythmias); 7011 (ventricular arrhythmias (sustained); or 7015 (atrioventricular block); and

(3)  Whether the Veteran's current heart disability presents an unusual case of arrhythmia, such as atrioventricular block associated with a supraventricular arrhythmia or pathological bradycardia, as contemplated under Diagnostic Code 7015.  

In providing this clarifying opinion, the examiner should consider the Veteran's history of in-service pacemaker placement in August 2003 and his subsequent in-service and post-service treatment and explain how his pacemaker has affected his overall heart function in describing the current severity and manifestations of the disability (given the Veteran's contention that the current evaluation assigned under Diagnostic Codes 7018-7010 does not address all of his heart-related problems). See, e.g., August 2003 service treatment records (pacemaker implantation and pre-surgical complaints) and July 2009, December 2011, May 2013, and November 2013 treatment records from Wilford Hall Medical Center/59th Medical Wing and Brooke Army Medical Center (post-service treatment) (November 2007, September 2013, and September 2014 VBMS entries); August 2007 and February 2009 VA examination reports; and May 2015 written statement (Veteran indicating that he has multiple heart-related problems, but is only evaluated for one of them).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  In so doing, the AOJ should include a determination as to whether referral of this case to the Director, Compensation Service, is warranted under the note provision to 38 C.F.R. § 4.104, Diagnostic Code 7015.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

